14‐4535‐cv 
     LJL 33rd St. Assocs., LLC v. Pitcairn Props. Inc. 
      
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1            At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 2nd day of November, two thousand fifteen. 
 4    
 5            PRESENT:  ROBERT D. SACK,   
 6                              RAYMOND J. LOHIER, JR., 
 7                              SUSAN L. CARNEY, 
 8                                       Circuit Judges.             
 9            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10             
11            LJL 33rd Street Associates, LLC, 
12    
13                                                Plaintiff‐Counter‐ 
14                                                Defendant‐Appellant, 
15                                        
16                                       v.                                                             No. 14‐4535‐cv 
17                                                                                              
18            Pitcairn Properties Inc.,     
19    
20                                                Defendant‐Counter‐ 
21                                                Claimant‐Appellee. 
22   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23             
24            FOR PLAINTIFF‐COUNTER‐ 
25            DEFENDANT‐APPELLANT:                                  ERIC F. CITRON, Goldstein & Russell, 
26                                                                  P.C., Bethesda, MD; Theodore S. 

                                                            1
 1                                                       Steingut, Law Office of Theodore Seth 
 2                                                       Steingut, New York, NY. 
 3
 4          FOR DEFENDANT‐COUNTER‐ 
 5          CLAIMANT‐APPELLEE:                           MICHAEL K. CORAN (Diana L. Eisner, on 
 6                                                       the brief), Klehr Harrison Harvey 
 7                                                       Branzburg LLP, Philadelphia, PA.     
 8    
 9          Appeal from a judgment of the United States District Court for the Southern 

10   District of New York (Jed S. Rakoff, Judge). 

11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND 

12   DECREED that the judgment of the District Court is AFFIRMED in part and VACATED 

13   and REMANDED in part. 

14          LJL 33rd Street Associates, LLC (“LJL”) appeals from a judgment of the United 

15   States District Court for the Southern District of New York (Rakoff, J.) determining the 

16   purchase price of the property interest of Pitcairn Properties Inc. (“Pitcairn”) in a 

17   high‐rise luxury residential building.    We assume the parties’ familiarity with the facts 

18   and record of the prior proceedings, to which we refer only as necessary to explain our 

19   decision to affirm in part and vacate and remand in part.

20          In November 2010 LJL exercised its contractual option to purchase Pitcairn’s 

21   ownership stake in the limited liability company (the “Company”) that owns the 

22   building.    After arbitration and substantial litigation,1  LJL and Pitcairn disputed the 



       See LJL 33rd St. Assocs., LLC v. Pitcairn Props. Inc., 725 F.3d 184 (2d Cir. 2013), cert. 
     1

     denied, 134 S. Ct. 2289 (2014).

                                                     2
 1   calculation of the purchase price LJL must pay for Pitcairn’s share of the Company 

 2   pursuant to the operating agreement between the parties.    Based on our review of the 

 3   operating agreement, we disagree with the District Court’s resolution of one issue: 

 4   whether Pitcairn’s proportionate share of New York’s real estate transfer tax should 

 5   have been deducted from the calculation of the purchase price under section 6.12(c)(i) of 

 6   the agreement.     

 7          Section 6.12(c)(i) operates purely as a pricing mechanism.    It defines the purchase 

 8   price as the “cash consideration” that Pitcairn would receive if the Company were sold 

 9   by LJL and Pitcairn to a third party.    In other words, setting the price for the actual sale 

10   of Pitcairn’s share of the Company to LJL requires a calculation of the net proceeds of a 

11   hypothetical sale of the entire Company.    Because it is undisputed that New York 

12   would have imposed a real estate transfer tax of 3.025 percent on the gross proceeds of 

13   such a hypothetical sale, we conclude that in calculating the purchase price the District 

14   Court should have deducted the amount of that tax apportioned to Pitcairn.    We see 

15   nothing to the contrary in section 6.12(c)(iii)(C) of the operating agreement, which 

16   concerns liability for any taxes owed on the actual, completed sale of Pitcairn’s 49.99 

17   percent share of the Company, after the purchase price has been established.    We 

18   therefore vacate the judgment in part and remand to the District Court with instructions 




                                                   3
 1   to recalculate the purchase price by deducting the amount of the applicable 

 2   proportionate New York real estate transfer tax. 

 3          LJL also challenges the District Court’s interpretation, on summary judgment, of 

 4   the Buy/Sell Transfer Date (defined in section 6.12(c)(iii) of the operating agreement) as 

 5   unambiguously referring to the closing date.    Assuming without deciding that the 

 6   definition of the Buy/Sell Transfer Date is ambiguous, we affirm the District Court’s 

 7   interpretation of that term as a reasonable construction of the operating agreement, 

 8   which the District Court reaffirmed following a three‐day trial relating to the agreement 

 9   and the purchase price.   

10          The judgment is otherwise affirmed substantially for the reasons set forth in the 

11   District Court’s opinion dated August 18, 2014. 

12          We have considered all of LJL’s remaining arguments and conclude that they are 

13   without merit.    Accordingly, the judgment of the District Court is AFFIRMED in part 

14   and VACATED and REMANDED in part for recalculation of the purchase price 

15   consistent with this order.   

16                                              

17                                             FOR THE COURT: 
18                                             Catherine O’Hagan Wolfe, Clerk of Court
19    




                                                   4